DETAILED ACTION
This Office Action is in response to the Remarks and Amendments filed on 11 March 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  claims 1 and 13 recite the pertinent limitations “wherein the portion of the first electrode and the second electrode within the housing are spaced apart from each other to define an inter-digit region therebetween…”(emphasis added). There do not appear to be any antecedent instances of “the portion of the first electrode”. For the purposes of examination, this limitation will be read as “wherein a portion of the first electrode…” (emphasis added). 
Furthermore, when coupled with the preceding phrase “a portion of the first electrode”, the syntax of the existing limitation makes it unclear as to whether the limitation phrase “the second electrode within the housing” should be read as “a portion of the second electrode within the housing…” or whether the limitation phrase should be read as “the second electrode within the housing….” As such, for the purposes of examination, the limitation phrase in question will be read as “a portion of the second electrode within the housing.…” 
For the purposes of examination, the limitation in question will be read as “wherein [the]a portion of the first electrode and a portion of the second electrode within the housing are spaced apart from each other to define an inter-digit region therebetween….” 
Appropriate correction is required.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: independent claim(s) 1 and 13 is/are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of: a lead frame positioned at least partially within a housing, wherein a portion of a first electrode of the lead frame and a portion of a second electrode of the lead frame are within the housing and wherein the portion of the first electrode of the lead frame and the portion of the second electrode of the lead frame are spaced apart from each other to define an inter-digit region therebetween, further wherein a length of the inter-digit region is offset relative to at least one of a width and a height of the housing. Specifically, the aforementioned limitations appear to be material to the inventive concept of the application at hand to enhance the structural integrity of an LED package.
The claims of the application at hand that depend from allowable claims are allowable because they respectively depend, directly or indirectly, from the allowable claims of the application at hand. Therefore, the dependent claims in question incorporate the allowable limitations of the claims from which they depend.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
This application is in condition for allowance except for the formal matters discussed above in the section titled “Claim Objection”.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812